WINTER, Chief Judge,
dissenting:
Respectfully, I disagree with my colleagues as to whether Parker established a prima facie case of discriminatory discharge under the ADA. I therefore dissent.
The ADA prohibits employers from discriminating “against a qualified individual with a disability because of the disability.” 42 U.S.C. § 12112(a). To establish a pri-ma facie case under the ADA, a plaintiff must show, among other things, however, an ability to perform the essential functions of the job with or without reasonable accommodation. See Heyman v. Queens Village Comm., 198 F.3d 68, 72 (2d Cir. 1999); Mitchell v. Washingtonville Cent. Sch. Dist., 190 F.3d 1, 6 (2d Cir.1999); Reeves v. Johnson Controls World Servs., Inc., 140 F.3d 144, 149-50 (2d Cir.1998); 42 U.S.C. § 12111(8).
“[T]he plaintiff bears the burden of production and persuasion on the issue of whether [ ]he is otherwise qualified for the job in question.” Borkowski v. Valley Cent. Sch. Dist., 63 F.3d 131, 137 (2d Cir.1995). As to the requirement that an accommodation be reasonable, a plaintiff “bears only a burden of production .... [which] is not a heavy [burden].” Id. at 138 (citation omitted). Reasonable accommodation, however, “does not mean elimination of any of the job’s essential functions.” Gilbert v. Frank, 949 F.2d 637, 642 (2d Cir.1991) (Rehabilitation Act case). Rather, “the concept of reasonable accommodation permits the employer to expect the same level of performance from individuals with disabilities as it expects from the rest of its workforce.” Borkowski, 63 F.3d at 138 n. 3 (citing H.R.Rep. No. 485, 101st Congress, 2d Sess., pt. 2, at 55-56, reprinted in 1990 U.S.C.A.A.N. at 337-38). Significantly, we have stated that an employer is not “required to grant [an employee] an indefinite leave of absence.” See Mitchell, 190 F.3d at 9 (citing Walton v. Mental Health Ass’n, 168 F.3d 661, 671 (3d Cir.1999); Nowak v. St. Rita High Sch., 142 F.3d 999, 1004 (7th Cir.1998)).
My colleagues conclude that summary judgment was inappropriate because a genuine issue of material fact exists “as to whether, with the temporary accommodation of part-time work, [Parker] was capable of performing the essential functions of his job at SPE.” I disagree.
In my view, the record is clear that when Parker’s employment was terminated, he was not capable of performing any work, or at least that SPE reasonably believed him to be incapacitated. The doctor’s reports, Parker’s statements on disability applications, the failure to get clearance from his doctor to return part-time, and his own testimony are all consistent on this point. The doctor’s report of July 27, 1995 stated “no work.” An August 23, 1995 “update” also stated “no work.” The next day, the doctor stated simply that his condition was “unchanged,” a conclusion thereafter repeated on all pertinent occasions. Even though a medical condition and availability to work are different things, when a medical condition renders an employee totally incapacitated, a reported lack of any change in that condition must be regarded by an employer as continued incapacity.
Moreover, Parker’s statements on his disability applications indicated that he could not perform his job and are consistent with the doctor’s reports. Even if these statements do not bar his claim as a *343matter of law if explained by other evidence, there is no such other evidence.
SPE had a policy that required employees who had been absent from work for medical reasons to provide clearance from their doctors before returning to work. This is a policy that is as protective of workers as of employers. The policy required a doctor’s note for absences of more than five consecutive workdays. Each note was to include an expected date of return. If an employee was unable to return on the expected date, a new note was to be submitted before that date. Parker never submitted a note from a doctor clearing his return to work on any particular date or on any basis, an omission, again, consistent only with “no work.” Given SPE’s written policy, it was not SPE’s burden to contact Parker’s doctor to ask for clearance or to cross-examine her on the meaning of “condition unchanged,” a conclusion she repeated after Parker had proposed a return to part-time work.
Indeed, there can be no claim in this case that Parker was cleared by his doctor for a return to part-time work at SPE. In his deposition, immediately after describing the August 1995 conversation with Bill Theis concerning such a return, Parker testified:
Q. In the later part of August, when you had this conversation with Bill Theis, had your doctors approved your returning to work?
A. Not at that point, no.
Moreover, Parker did not testify that he was cleared to work in any of the four succeeding months. Indeed, by his own testimony, he was not cleared to work until January 1996, months after his termination.
I believe that an employer may lawfully require an employee who misses work because of an incapacity to perform a job to provide medical clearance before returning to that job, or to a job modified by a reasonable accommodation. I see nothing in the ADA that prevents an employer from imposing such a requirement and from terminating an employee who does not provide such written clearance even if the employee has suggested an accommodation. Indeed, how else is an employer to evaluate whether an accommodation is needed or whether a request for a particular accommodation is reasonable.1
I therefore dissent.

. In my view, work on a part-time basis cannot be a “reasonable accommodation” where some of the essential functions of the job must be performed by others, as would usually be the case. My colleagues do not reach this issue, and I will leave it at that.